DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

 Response to Amendment
The amendment filed 10/20/2022 has been entered.  Claim 13 has been amended and Claims 2, 4-9, 11-16 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 2-8, filed 10/20/2022, with respect to the rejection(s) of claim(s)
13 under 35 U.S.C. 103 have been fully considered but are considered moot in view of the new
grounds of rejection necessitated by the amendments to the claims. Claim 13 has been modified to detail the transfer of the synchronization signal to the light source, the imaging device, and the memory, and the control provided to the light source during light emission, limitations heretofore not presented for examination in this application.  As such, the scope of the claims was substantially changed and new grounds for rejection are presented.
	Regarding transferring the synchronization signal to the light source, the imaging device, and the memory as recited in amended Claim 13, neither US 20060058684 A1 by Sendai (hereinafter “Sendai ‘684”) nor JP 2015047402 A by Moriya (hereinafter “Moriya”) explicitly disclose “a synchronization signal and a clock”.  However, Moriya suggests that the control would be capable of performing the control via a synchronization signal and a clock according to the claim limitation.  Further, US20020013512A1 by Sendai et al. (hereinafter “Sendai ‘512”) teaches a fluorescent endoscope apparatus which emits white light and stimulating light to a tissue subject, captures normal images and fluorescent images corresponding to the provided illumination, and stores the images in respective memory elements.  Timing and control for each of these elements is provided in Fig. 16, which illustrates a timing chart of exposure and readout periods for normal images and fluorescent images by respective detecting elements as well as the emission periods of the white light and the stimulating light.  
Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 7-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060058684 A1 by Sendai (hereinafter “Sendai ‘684”) in view of JP 2015047402 A by Moriya (hereinafter “Moriya”) and US20020013512A1 by Sendai et al. (hereinafter “Sendai ‘512”).
Regarding Claim 13, Sendai ‘684 discloses a medical observation system (fluorescence image display apparatus; [0118]), comprising: 
a light source configured to emit normal light of a first wavelength band (fluorescence image display apparatus; [0118]) and excitation light of a second wavelength band different from the first wavelength band (illuminating unit 110 emits excitation light Lr with a wavelength of 410 nm; [0122, 129]); 
an imaging device (standard image obtaining element 107; [0121]; Fig. 1); 
a memory (fluorescent image memory 401; [0131-132]); 
controller circuitry (control computer 200) configured to: 
control the imaging device to cause the imaging device to perform (1) capturing the normal light emitted from the light source and received by way of an observation target in the first period to generate a first captured image (illuminating unit 110 emits white light Lw for obtaining standard images), (2) capturing the excitation light emitted from the light source and received by way of the observation target and fluorescence light from the observation target excited by the excitation light in the second period to generate a second captured image (illuminating unit 110 emits excitation light Lr for obtaining fluorescence images; [0119-122]; Fig. 1); (3) capturing the normal light emitted from the light source and received by way of the observation target in the third period to generate a third captured image (illuminating unit 110 emits white light Lw for obtaining standard images), (4) capturing the excitation light emitted from the light source and received by way of the observation target and the fluorescence light from the observation target excited by the excitation light in the fourth period to generate a fourth captured image (illuminating unit 110 emits excitation light Lr for obtaining fluorescence images; [0119-122, 139]; Fig. 1); and 
image processing circuitry (image computing unit 400) configured to: 
control writing to the memory and reading from the memory (image data WS and NS stored in fluorescent image memory 401 after being output from image processing unit; [0125, 131-132]), 
perform an adjustment process to reduce a component of a color corresponding to the excitation light included in the second captured image and the fourth captured image (gain is provided to the signal to perform red and green color gradations to the respective fluorescent signals.  The excitation light has a wavelength of 410 nm and falls in the blue range, which has a reduced influence due to the gain applied to the red and green bands; [0125, 129]), and 
control writing of the second captured image subjected to the adjustment process to the memory and reading of the second captured image subjected to the adjustment process from the memory, and writing of the fourth captured image subjected to the adjustment process to the memory and reading of the fourth captured image subjected to the adjustment process from the memory (fluorescent data output from image processing unit 300 and stored in memory; [0125, 131-132, 139]), 
generate a first superimposed image by superimposing the first captured image captured in the first period and the second captured image captured in the second period and subjected to the adjustment process stored in the memory (composite image data CS is output as a video signal for display), 
generate a second superimposed image by superimposing the third captured image captured in the third period and the fourth captured image captured in the fourth period and subjected to the adjustment process stored in the memory (composite image data CS is output as a video signal for display), and 
output the first superimposed image and the second superimposed image after the first superimposed image sequentially, by repeating the generation of the superimposed image, so that the first superimposed image, which is generated based on the first captured image captured in the first period and the second captured image captured in the second period, and the second superimposed image, which is generated based on the third captured image captured in the third period and the fourth captured image captured in the fourth period, are displayed sequentially (captured images are combined by image composing means 408 to generate composite image data CS for output; [0125-127, 139]; Fig. 3).
However, Sendai does not positively disclose alternately emitting the normal light and excitation light, the imaging device including only one sensor and alternately capturing normal first and second captured images in synchronization with the light by using a synchronization signal and clock, transferring the synchronization signal to the light source, the imaging device, and the memory, control writing and reading of the first, second, third, and fourth captured images, or repeating the control of the light source to emit alternately the normal light and the excitation light, and repeating the control of the imaging device to cause the imaging device to alternately perform capturing the normal light and capturing the excitation light.
Moriya teaches an endoscope system with normal light and narrow band light observation modes to generate normal and special observation images, respectively, for display.  The normal and narrow band light observation modes are switched by mode changeover switch 17a, which outputs an operation signal to control unit 30 for changing the mode of light source device 11 and processor device 12.  The mode changeover switch may be operated by a surgeon or the switching operation may be performed automatically in response to a freeze instruction signal ([0032, 58]).  A complementary color image pickup device 28 picks up an optical image and generates an image signal corresponding to the mode of the emitted light.  The signal is then output from the sensor 28 for processing in the circuit elements of the processor device 12 ([0045, 56-58]; Fig. 2).  The image pickup process is performed according to the timing of the light source, as further shown in Figs. 5-7 ([0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cycle of light emission and image capture disclosed by Sendai ‘684 with the configuration taught by Moriya with the benefit of providing a system with a switchable illumination method while reducing the amount of blur in the image data (Moriya [0085]).
Further, Sendai ‘512 teaches a fluorescent endoscope apparatus which emits white light and stimulating light to a tissue subject, captures normal images and fluorescent images corresponding to the provided illumination, and stores the images in respective memory elements ([0181-185, 200-202]; Fig. 17).  Fig. 16 illustrates a timing chart of exposure and readout periods for normal images and fluorescent images by respective detecting elements as well as the emission periods of the white light and the stimulating light.  Thus, the timing and control are synchronized between light emission, image capture, and memory ([0197]; Fig. 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processing control disclosed by Sendai ‘684 with the timing taught by Sendai ‘512 with the benefit of irradiating light at timings to avoid measurement obstruction (Sendai ‘512 [0197]).
Regarding Claim 2, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation device according to claim 13, wherein the normal light is white light (white light Lw; [0122]), the excitation light is light of a blue wavelength band (excitation light Lr has a wavelength of 410 nm; [0130]), and the fluorescence is light of a red wavelength bands (fluorescence with a wavelength of 420 nm or longer, including between approximately 600-650 nm for a diseased tissue; Sendai ‘684 [0130]; Fig. 26).
Regarding Claim 4, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 2, wherein the image processing circuitry (image computing unit 400) is configured to reduce a component other than a component of a color corresponding to the fluorescence among light components of the red and blue wavelength bands and a green wavelength band included in the second captured image and the fourth captured image in the adjustment process (gain is provided to the signal to perform red and green color gradations to the respective fluorescent signals.  The excitation light has a wavelength of 410 nm and falls in the blue range, which has a reduced influence due to the gain applied to the red and green bands; Sendai ‘684 [0125, 129, 139]).
Regarding Claim 7, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 13, further comprising display controller circuitry (video signal processing circuit 503) configured to generate a video signal to display the first superimposed image and a second video signal to display the second superimposed image (composite image shown on composite image monitor 602; Sendai ‘684 [0127, 137, 139]; Fig. 2).
Regarding Claim 8, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 13, further comprising display controller circuitry (video signal processing circuit 503) configured to generate a video signal to display at least two of the first captured image, the second captured image subjected to the adjustment process, and the superimposed image (visible image shown on standard image monitor 601 and composite image shown on composite image monitor 602; Sendai ‘684 [0127, 137-138]; Fig. 2).
Claims 5-6, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai ‘684 in view of Moriya and Sendai ‘512 as applied to claim 13 above, and further in view of US 20180000401 A1 by Kang et al. (hereinafter “Kang”).
Regarding Claim 5, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 4, further including a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 (Sendai ‘684 [0125]).
However, Sendai ‘684 as modified by Moriya and Sendai ‘512 does not positively teach an adjustment process where a gain is applied to the blue wavelength band.  
Kang teaches captured image data split into visible and NIR signals for processing.  Each signal respectively passes through a gain amplifier and A/D converter to produce an RG image and a B image ([0111]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya and Sendai ‘512 with the blue band gain processing taught by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Regarding Claim 6, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 4, further including a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 (Sendai ‘684 [0125]).
However, Sendai ‘684 as modified by Moriya and Sendai ‘512 does not positively teach an adjustment process where a gain is applied to the blue wavelength band or color correction matrix processing.  
Moriya further teaches an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  Image signal processing unit 36 includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya and Sendai ‘512 with the color correction matrix processing taught by Moriya with the benefit of avoiding blurring in the display image (Moriya [0026]).
Further, Kang teaches captured image data split into visible and NIR signals for processing.  Each signal respectively passes through a gain amplifier and A/D converter to produce an RG image and a B image ([0111]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya and Sendai ‘512 with the blue band gain processing taught by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Regarding Claim 9, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 13, however does not positively teach changing a color of the fluorescence to a specific color.  
Kang teaches captured image data split into visible and NIR signals for processing.  The NIR signal contains the fluorescent light component from the object and is combined with the visible image to create a composite image for display.  A blue image representing the NIR component of the combined image can be implemented for comparison in the displayed image ([0103-105]; Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya and Sendai ‘512 with the blue band gain processing taught by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Regarding Claim 11, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 13, further including image computing unit 400 which performs image processing for captured image signals (Sendai ‘684 [0125]).
However, Sendai ‘684 as modified by Moriya and Sendai ‘512 does not positively teach separate first and second image processing for the respective captured images.  
Kang teaches a digital processor 66 for processing captured image signals including a white light image and an NIR fluorescence image.  Amplification coefficients for the signals are independently controlled in first gain amplifier 62 and second gain amplifier 63 for the respective signals ([0082-83]; Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya and Sendai ‘512 with the separate gain processing taught by Kang with the benefit of controlling the light intensity of the resulting image (Kang [0083]).   
Regarding Claim 12, Sendai ‘684 as modified by Moriya, Sendai ‘512, and Kang teaches the medical observation system according to claim 11, however does not positively teach wherein the first image processing and the second image processing include at least one of an optical black subtraction, a white balance adjustment, demosaic processing, color correction matrix processing, a gamma correction, and YC processing.
Moriya further teaches an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  In the simultaneous method of the normal light observation mode, blue, green, and red light bands are combined to emit white light ([0043]).  The image signal is then processed in image signal processing unit 36, which includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya and Sendai ‘512 with the color correction matrix processing taught by Moriya with the benefit of avoiding blurring in the display image (Moriya [0026]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai ‘684 in view of Moriya and Sendai ‘512 as applied to claim 13 above, and further in view of US 20190216325 A1 by Ouyang (hereinafter “Ouyang”).
Regarding Claim 14, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 13, however does not positively teach wherein the image processing circuitry is configured to eliminate the component of the color corresponding to the excitation light included in the second captured image and the fourth captured image.  
Ouyang teaches light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya and Sendai ‘512 with the processing steps taught by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).
Regarding Claim 15, Sendai ‘684 as modified by Moriya, Sendai ‘512, and Ouyang teaches the medical observation system according to claim 16, however does not positively teach wherein the image processing circuitry is configured to eliminate both the green (G) pixel value and the blue (B) pixel value of the second captured image and the fourth captured image.  
Ouyang further teaches light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  This light is suppressed such each blue and green pixel values in the captured image are effectively suppressed.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya, Sendai ‘512, and Ouyang with the processing steps taught by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).
Regarding Claim 16, Sendai ‘684 as modified by Moriya and Sendai ‘512 teaches the medical observation system according to claim 13, however does not positively teach wherein the image processing circuitry is configured to perform the adjustment process to reduce the component of the color corresponding to the excitation light included in the second captured image and the fourth captured image, by reducing both a green (G) pixel value and a blue (B) pixel value of the second captured image.  
Ouyang teaches light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  This light is suppressed such each blue and green pixel values in the captured image are effectively suppressed.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Sendai ‘684 in view of Moriya, Sendai ‘512, and Ouyang with the processing steps taught by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795